         Case 1:20-cv-03491-PGG Document 49 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

G&G CLOSED CIRCUIT EVENTS, LLC,

                           Plaintiffs,
                                                                       ORDER
             - against -
                                                                 20 Civ. 3491 (PGG)
MARISOL ROSSI, individually and d/b/a
Solace Bar & Grill, and SOLACE BAR &
GRILL, an unknown business entity d/b/a
Solace Bar & Grill

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 19, 2021, Plaintiff informed the Court that it “intend[ed] to take limited

discovery in the form of Request for Admissions and Interrogatories to be served on Defendant

[Marisol] Rossi,” which it planned to serve on her by May 16, 2021. (Pltf. Ltr. (Dkt. No. 48))

There has been no activity on the docket since Plaintiff’s April 19, 2021 letter. Plaintiff will

submit a letter by September 1, 2021 regarding the status of its discovery requests. A failure to

respond to this Order will result in dismissal for a failure to prosecute.

Dated: New York, New York
       August 25, 2021
                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge
